Fourth Court of Appeals
                                  San Antonio, Texas
                                      September 21, 2021

                                      No. 04-21-00246-CV

                            IN THE INTEREST OF R.R., a child,

                  From the 225th Judicial District Court, Bexar County, Texas
                                Trial Court No. 2020PA00605
                            Honorable Peter Sakai, Judge Presiding


                                         ORDER

        This is an accelerated appeal from a final order terminating appellant’s parental rights
which must be disposed of by this court within 180 days of the date the notice of appeal was
filed. See Tex. R. Jud. Admin. 6.2. Appellee has filed a motion requesting an extension of time to
file the appellee’s brief. The motion is GRANTED. The appellee’s brief is due on or before
September 27, 2021.

       Given the time constraints governing the disposition of this appeal, further requests
for extensions of time will be disfavored.



                                                    _________________________________
                                                    Irene Rios, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 21st day of September, 2021.



                                                    ___________________________________
                                                    MICHAEL A. CRUZ, Clerk of Court